HLbUiN                                                            PD-0572-14, PD-0573-14
COURT OF CRIMINALAPPEALS                                               C0URT 0F CRIMINAL APPEALS
       m h,',niK                                                                       AUSTIN, TEXAS
       March 3, 2015                                                 Transmitted 3/3/2015 11:14:52 AM
                                                                       Accepted 3/3/2015 12:23:11 PM
   ABELACOSTA, CLERK         „T^„ __ ^^„^ , „ „ ^^ ~,-„„ , .                            ARFt ACOSTA
                             NOS. PD-0572-14 & PD-0573-14                                     clerk

      PATRICIA DONALDSON                      §    IN THE COURT OF CRIMINAL

      VS.                                     §    APPEALS FOR THE STATE

      THE STATE OF TEXAS                      § OF TEXAS AT AUSTIN                   /§- /

                                 ON APPEAL FROM THE                           Cv\
                            282nd JUDICIAL DISTRICT COURT
                              OF DALLAS COUNTY, TEXAS
                        IN CAUSE NOS. F10-00433-S & F10-00435-S
                           FOR THE FIFTH DISTRICT OF TEXAS
            AT DALLAS IN CAUSE NOS. 05-13-00598-CR & 05-13-00599-CR



                   MOTION TO WITHDRAW AS APPOINTED COUNSEL
                       ON PETITION FOR DISCRETIONARY REVIEW


      TO THE HONORABLE JUDGES OF SAID COURT:


            COMES NOW the undersigned attorney, Kathleen A. Walsh, on behalf of

      the Dallas County Public Defender's Appellate Division and moves to withdraw

      as appointed counsel on the Petition for Discretionary Review in this case. In

      support of this motion, the undersigned attorney would show the Court the

      following:




            On February 4, 2015, this Court granted Appellant's pro se petition for

      discretionary review and issued an Order to Determine Representation to the trial

      court. Pursuant to that order, the trial court appointed the Dallas County Public
Defender's Appellate Division to represent Appellant on her petition for

discretionary review. See Appendix A.

                                        II.


      The undersigned attorney represented Appellant on her appeal in these

cases. After reviewing the opinion from the court of appeals and the applicable

law, the undersigned attorney declined to file a petition for discretionary on

Appellant's behalf. During the course of my representation on the appeal,

Appellant continually expressed great dissatisfaction with the work which was

done on her behalf.


      In view of my legal analysis of Appellant's cases and subsequent decision

not to file a petition for discretionary review, together with Appellant's extreme

dissatisfaction with our office's representation of her on appeal, the undersigned

attorney has formed the opinion that Appellant would be best served by having an

attorney appointed to represent her on the petition for discretionary review who is

not a member of the Dallas County Public Defender's Office.

                                        IV.


      This Motion is not brought for purposes of delay but is brought to ensure

that Appellant receives the effective assistance of counsel on the petition for

discretionary review.
      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

requests that this Court grant the Motion to Withdraw as Appointed Counsel on

Petition for Discretionary Review and enter an order requiring the trial court to

appoint substitute counsel to represent Appellant.

                                      Respectfully submitted,

Lynn Richardson                       /y/K.a£hle&v\/A. Wcvtihs
Chief Public Defender                 Kathleen A. Walsh
Dallas County                         Assistant Public Defender
                                      State Bar No. 20802200
                                      133 N. Riverfront Blvd., LB-2
                                      Dallas, TX. 75207-4399
                                      (214) 653-3550 (telephone)
                                      (214) 653-3539 (fax)
                                      kwalsh@dallascounty.org


                          CERTIFICATE OF SERVICE


      I hereby certify that a true copy of the foregoing motion was served on
Alexis Hernandez, Assistant District Attorney on the 3rd day of March, 2015 by
electronic transmission to Alexis.Hernandez@dallascounty.org.


                                      /b/ K.a£hle&ft/A. WalbK
                                      Kathleen A. Walsh